Exhibit 10.1

 

EXECUTION COPY

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is entered into as of this
5th day of October, 2005 (hereinafter “Execution Date”) by and between Ronald J.
Berenson, M.D. (hereinafter “Employee”), and Xcyte Therapies, Inc., its
affiliates, successors and assigns (hereinafter the “Company”). Employee and the
Company are sometimes collectively referred to as the “Parties.” In
consideration of the promises made herein, the Parties hereby agree as follows:

 

1. Employee’s employment with the Company terminates effective October 4, 2005
(hereinafter “Termination Date”). The parties have agreed to avoid and resolve
any alleged existing or potential disagreements between them arising out of or
connected with Employee’s employment with the Company. The Company expressly
disclaims any wrongdoing or any liability to Employee.

 

2. The Company agrees to provide Employee the following severance benefits,
after the expiration of the seven-day revocation period described in Paragraph 8
below upon which the Agreement becomes effective (hereinafter “Effective Date”),
provided Employee has not revoked this Agreement as described in that Paragraph:

 

(a) A lump sum payment in the gross amount of $222,692.32 which equals
approximately the salary payments Employee would have received, based on his
current base salary, if he had remained employed with the Company following the
date of his termination through June 30, 2006. Standard employee withholding
taxes and any amounts owed by Employee to the Company will be deducted from this
lump sum payment, in accordance with the Company’s regular payroll practices.
Employee agrees that said payment will be mailed to Employee’s home on the next
regular payroll date that is at least five (5) calendar days after the Effective
Date;

 

(b) Upon Employee’s timely election of COBRA continuation coverage under the
Company’s health plan, the Company will pay one hundred percent (100%) of the
COBRA premium for coverage until the earlier of (i) June 30, 2006 or (ii) the
date upon which the Company is no longer obligated to provide COBRA continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1984, as
amended;

 

(c) If applicable, the Company will continue to administer Employee’s personal
account within the Company’s existing 401(k) Plan, provided you meet the minimum
balance requirement;

 

(d) Payment for any vacation time, including any vacation time accrued above the
current 120 hour vacation accrual payout limit (but below the 180 hour maximum),
if applicable; and

 

(e) Vesting of Employee’s option(s) to purchase shares of Common Stock granted
to Employee under the Company’s Amended and Restated 1996 Stock



--------------------------------------------------------------------------------

Option Plan, 2003 Stock Plan and/or 2003 Directors’ Stock Option Plan will
terminate on October 4, 2005, (resulting in a total of 185,266 vested option
shares). No additional option shares shall vest after such date. In accordance
with the terms of the Stock Option Agreement, the vested options will be
exercisable until January 4, 2006 (3 months following the Termination Date).
Employee acknowledges and agrees that Employee has no other right, title or
interest in or to any stock options or any other right to acquire capital stock
of the Company as of the Termination Date, except as provided for in this
Agreement.

 

Employee specifically acknowledges and agrees that this consideration exceeds
the amount Employee would otherwise be entitled to receive upon termination of
Employee’s employment, and that this lump sum payment and other benefits are in
exchange for entering into this Agreement. Employee agrees that Employee will
not at any time seek consideration from the Company other than what is set forth
in this Agreement. Employee specifically acknowledges and agrees that the
Company has made no representations to Employee regarding the tax consequences
of any amounts received by Employee or for Employee’s benefit pursuant to this
Agreement.

 

3. Employee represents that Employee has not filed, and will not file, any
complaints, lawsuits, administrative complaints or charges arising from or
relating to Employee’s recruitment by, employment with, or termination from, the
Company. Notwithstanding any provision of law which provides that a general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing a release, Employee (on his own
behalf and on behalf of his heirs, family members, executors, agents and
assigns) hereby fully and forever releases the Company, its affiliates, Board of
Directors, officers, employees, agents, successors and assigns (the
“Releasees”), from any and all claims, charges, complaints, causes of action or
demands of whatever kind or nature that Employee now has or has ever had against
the Company, whether known or unknown, arising from or relating to Employee’s
recruitment by, employment with or discharge from the Company or other acts,
omissions or facts that have occurred up until the later of the Effective Date
or the Termination Date, including but not limited to: wrongful or tortious
termination, specifically including actual or constructive termination in
violation of public policy; implied or express employment contracts and/or
estoppel; discrimination and/or retaliation under any federal, state or local
statute or regulation, specifically including any claims Employee may have under
the Fair Labor Standards Act, Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, Title VII
of the Civil Rights Act of 1964 as amended, and the Family and Medical Leave
Act; the Employee Retirement Income Security Act of 1974; The Worker Adjustment
and Retraining Notification Act; the Washington Minimum Wage Act and the
Washington Law Against Discrimination; any and all claims brought under any
applicable federal, state or local employment discrimination or other statutes;
any claims brought under any federal or state statute or regulation for
non-payment of wages, USERRA (Military Leave) or other compensation (including
expense reimbursements and/or bonuses due after the Termination Date), including
stock and stock options; attorneys’ fees and costs; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; libel, slander, fraud, defamation or
negligence; claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of, stock

 

- 2 -



--------------------------------------------------------------------------------

or assets of the Company; or breach of contract other than the breach of this
Agreement. This release specifically excludes claims, charges, complaints,
causes of action or demands of whatever kind or nature that post-date the
Termination Date or the Effective Date, whichever is later, and that are based
on factual allegations that do not arise from or relate to Employee’s present
employment with or discharge from the Company.

 

4. Employee acknowledges and affirms that Employee has previously executed a
Proprietary Information and Inventions Agreement and that the terms and
conditions of said agreement that survive the employment relationship are not
affected by this Separation Agreement and Release. Employee represents that
Employee has returned all property belonging to the Company. Employee will
direct all employment verification inquiries to the Senior Manager of Payroll
and Benefits. In response to inquiries regarding Employee’s employment with the
Company, the Company, by and through its speaking agent(s) agrees to provide
only the following information: Employee’s date of hire, the date Employee’s
employment ended and rates of pay.

 

5. Employee warrants that no promise or inducement has been offered for this
Agreement other than as set forth herein and that this Agreement is executed
without reliance upon any other promises or representations, oral or written.
Any modification of this Agreement must be made in writing and be signed by
Employee and the Company. This Agreement supersedes all prior understandings
between the Parties and represents the entire Agreement between the Parties with
respect to all matters involving Employee’s employment with or termination from
the Company.

 

6. If any provision of this Agreement or compliance by Employee or the Company
with any provision of this Agreement constitutes a violation of any law, or is
or becomes unenforceable or void, then such provision, to the extent only that
it is in violation of law, unenforceable or void, will be deemed modified to the
extent necessary so that it is no longer in violation of law, unenforceable or
void, and such provision will be enforced to the fullest extent permitted by
law. If such modification is not possible, said provision, to the extent that it
is in violation of law, unenforceable or void, will be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
both Employee and the Company. This Agreement is governed by the laws of the
State of Washington.

 

7. The King County Superior Court, Seattle, Washington shall have exclusive
jurisdiction of any lawsuit arising from or relating to Employee’s employment
with, or termination from, the Company, or arising from or relating to this
Agreement. Employee consents to such venue and personal jurisdiction. The
prevailing party in any such lawsuit will be entitled to an award of attorneys’
fees and reasonable litigation costs. Employee agrees that Employee will
indemnify and hold the Company harmless from any breach of this Agreement by
Employee. Employee further agrees that if Employee challenges this Agreement or
files any claims against the Company arising from or relating to Employee’s
employment with, or termination from, the Company, excluding any claim
challenging the validity of Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee will return all monies and benefits
received by Employee from the Company pursuant to this Agreement. In the event
Employee challenges the validity of Employee’s waiver of rights under the Age
Discrimination in Employment Act, Employee agrees that the Company may recover
money and

 

- 3 -



--------------------------------------------------------------------------------

benefits paid under this Agreement if Employee’s challenge and subsequent Age
Discrimination in Employment Act claim are successful and Employee obtains a
monetary award.

 

8. Employee specifically agrees and acknowledges: (A) that Employee’s waiver of
rights under this Agreement is knowing and voluntary as required under the Older
Workers Benefit Protection Act; (B) that Employee understands the terms of this
Agreement; (C) that Employee has been advised in writing by the Company to
consult with an attorney prior to executing this Agreement; (D) that the Company
has given Employee a period of up to forty-five (45) days within which to
consider this Agreement; (E) that, following Employee’s execution of this
Agreement Employee has seven (7) days in which to revoke Employee’s agreement to
this Agreement and that, if Employee chooses not to so revoke, the Agreement
shall then become effective and enforceable and the payment and extension of
benefits listed above shall then be made to Employee in accordance with the
terms of this Agreement; and (F) nothing in this Agreement shall be construed to
prohibit Employee from filing a charge or complaint, including a challenge to
the validity of the waiver provision of this Agreement, with the Equal
Employment Opportunity Commission or participating in any investigation
conducted by the Equal Employment Opportunity Commission. However, Employee has
waived any right to monetary relief. To cancel this Agreement, Employee
understands that Employee must give a written revocation to Jody Tief, Senior
Manager Payroll and Benefits at 1124 Columbia Street, Suite 130, Seattle,
Washington, 98104, either by hand delivery or certified mail within the
seven-day period. If Employee revokes the Agreement, it will not become
effective or enforceable and Employee will not be entitled to any of the
benefits set forth above.

 

9. Employee further specifically agrees that modifications to this Agreement,
whether material or immaterial, do not restart the running of the forty-five
(45) day period referenced in Paragraph 8.

 

10. Employee agrees that he will not encourage, counsel or assist any attorneys
or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against any of the Releasees, unless under a subpoena or other court order to do
so. Employee shall inform the Company in writing within three (3) days of
receiving any such subpoena or other court order. Employee agrees that for a
period of twelve (12) months immediately following the Effective Date, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to leave their employment, or
attempt to do so, either for himself or any other person or entity.

 

11. Exhibit A, attached hereto and incorporated herein, contains the eligibility
criteria for inclusion in the employment termination and severance package
program, and Employee hereby acknowledges receipt of same. Exhibit B, entitled
Employer Disclosure Regarding Ages of Individuals Selected and Not Selected for
Severance Package, attached hereto and incorporated herein, describes the ages
and job titles of all persons selected for the layoff and eligible for the
severance package, and the ages and job titles of all persons in the relevant
job classification or department who will not be laid off and Employee hereby
acknowledges receipt of same. These attachments are provided to meet applicable
legal requirements for group layoffs.

 

- 4 -



--------------------------------------------------------------------------------

12. EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, AND THAT EMPLOYEE SIGNS THIS
AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS, DIRECTORS,
EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

/s/    ROBERT KIRKMAN       /s/    RONALD J. BERENSON Robert Kirkman, M.D.
Acting Chief Executive Officer & President
Xcyte Therapies, Inc.       Ronald J. Berenson, M.D. Dated:  

10/04/05

      Dated:  

10/05/05

 

- 5 -